An unpublis d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

= RIGOBERTO F. VILLARNOVO, AN No. 66093
INDIVIDUAL AND AS HEIR T0 <

DONNA MARIE VILLARNOVO; AND

RIGOBERTO F. VILIARNOVO AS F E L E

a SPECIAL ADMINISTRATOR OF THE l.

l ESTATE 0F DONNA VILLARNOVQ "

   

 

 ,3


 

   

Appellants, FEB-l 8 2915
1 VS. CLE-amcéﬁ PLgnEMm
: SUSAN A. REISINGER, Ill/1.1),, ' a? -‘  "‘5 mum
Res andent. - DEPUTY OLE

ORDER DISMISING APPEAL

Pursuant to the. stipulation of the parties, and cause

appearing, this appeal is dismissed. The partiea shall bear their own costs
and attorney fees. NRAP 42(1)).
 It 13 50 ORDERED

 

I
CLERK ()1? THE SUPREME COURT

, TRACIE K. LIW
BY: W

‘ (3:3: Hon. Daviti B. Barker, District Judge

“ D011 P. Chaim:
Emma, Bridges, Mueller, O‘Keefe & Nichols
Eighth District Court Clerk

SUPREME COURT
OF

NEVAUA

CLERK’S ORDER

:Qi-lmﬁ' 

 

{550521'1